CONTINUATION SHEET

Continuation of Box 3(a):
	The after final amendment raises new issues that would require further consideration and/or search since it amends the diameter of the natural polymeric nanofiber in independent claim 1 to 10 nm, which had not been considered previously.  The after final amendment would overcome the rejection under 35 U.S.C. 103 of record, and thus would require a new search for art other than the primary reference Emul cited in the rejection under 35 U.S.C. 103 of record.  Additionally, the after final amendment would require further consideration of Emul in view of other art to determine whether Emul can be modified to render obvious the diameter of the after final amendment.

Continuation of Box 12:
Applicant's arguments filed September 9, 2021, have been fully considered but they are not persuasive.  Since the after final amendment has not been entered, then the claim objections must be maintained.  Regarding the rejection under 35 U.S.C. 103, Applicant asserts that the prior art utilized by the Examiner fails to teach or suggest each and every element of independent claim 1, as well as its dependent claims.  In particular, the Applicant asserts that the cited references, taken alone or in combination fail to teach or disclose at least the limitation “wherein a diameter of the natural polymeric nanofiber is 10 nm” of claim 1 as amended.  However, since the after final amendment has not been entered, then the rejection under 35 U.S.C. 103 must be maintained.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651